Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 Response to Amendment
	The amendment filed 03/10/2021 has been entered.  As directed, claims 1, 3, 5, 9, 10, 12, 13, 15, 17, and 19 have been amended, claims 2, 8, 14, 16, and 20 are cancelled, and claim 11 is withdrawn.  Therefore, claims 1, 3-7, 9-10, 12-13, 15, and 17-19 are pending.
	The amendment is sufficient in overcoming the prior art rejections previously indicated.  Further grounds of rejection, necessitated by the amendment, are presented below.
	MPEP 714.02 states that “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure” and MPEP 2163.06 states that “Applicant should therefore specifically point out the support for any amendments made to the disclosure.”

	For clarity of record, the examiner, upon reviewing the disclosure, considers support for the amendments to claims 1 and 12, to be found in (at least) paragraphs 0024, 0029, 0032, and 0038, with paragraph 0032 disclosing that “By rotating the drive roll 180 into a corresponding slot 240, the drive roll 180 is moved up or down relative to the surface of the housing 110 of the wire drive assembly 100 so that the respective groove 210, 220, 230 is aligned with the output of the inlet wire guide 130” and paragraph 0038 disclosing that “Because the retaining pin 170 is located in a consistent place on the length of the drive shaft 160 and because the slots 240 (e.g., pockets) are at specific depths in the drive roll 180, the retaining pin 170 sitting in one of the slots 240 determines which wire diameter setting and/or which type of wire is being set for the drive roll 180.”  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 3-7, 9-10, 12-13, 15, and 17-19 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.

	Regarding claim 1, the recitation of “ones of the slots corresponding to a same one of the grooves having a corresponding depth, and the slots corresponding to different ones of the grooves having different depths” renders the claim indefinite as it is unclear what is meant by “ones of the slots” and “different ones of the grooves.”  It is unclear which slots have a first depth and which have a second depth, different from the first depth.  Furthermore, it is unclear what is meant by “same one of the grooves” and “different ones of the grooves.”  For instance, in what way are the grooves same and different?
	Claims 3-7 and 9-10 inherit the above deficiencies.
Regarding claim 12, the recitation of “a plurality of slots…corresponding to the plurality of grooves, each of the plurality of grooves corresponding to one of the plurality of slots” renders the claim indefinite as it is unclear if each slot corresponds to a respect groove or if all of the grooves correspond to the same slot.
	Regarding claim 12, the recitation of “ones of the slots corresponding to a same one of the grooves having a corresponding depth, and the slots corresponding to different ones of the grooves having different depths” renders the claim indefinite as it is unclear what is meant by “ones of the slots” and “different ones of the grooves.”  It is unclear which slots have a first depth and which have a second depth, different from the first depth.  Furthermore, it is unclear what is meant by “same one of the grooves” and 
	Regarding claim 17, the recitation of “the a first groove” renders the claim indefinite as it is unclear if the “first groove” further limits the “plurality of grooves” or is in addition to the “plurality of grooves” recited in claim 12.
Claims 13, 15, and 18-19 inherit the above deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12, 13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmert et al. (U.S. Publication 2014/0151350), hereinafter Hemmert, in view of Ertmer (U.S. Publication 2008/0035625).
Regarding claim 1, Hemmert discloses a wire drive assembly (Figure 1 shows wire drive assembly 32, which includes drive rolls 42 and 44, sensor 38), comprising:
a drive roll (42) (Figures 4-6 showing drive roll 42 for conveying wires of different sizes and Figures 7-8 showing drive roll 42 for conveying different types of wires; paragraph 0036, “drive roll 42 may be interchangeable with these different drive rolls 42 in order to feed welding wire of different sizes and types of material”) comprising:

    PNG
    media_image1.png
    469
    273
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    458
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    386
    799
    media_image3.png
    Greyscale

a plurality of grooves (grooves 120, 122, 132, 134, 140, 142) along a circumference of the drive roll (as shown in Figures 4-8, the aforementioned plurality of grooves occur along the circumference of drive roll 42), each of the plurality of grooves configured to receive at least one of a different wire diameter (para. 0037; grooves 120 and 122 allow drive roll 42 to be used with more than one type and/or size of wire 24; Figures 4-6) or a different wire type (para. 0040, grooves 132/134 designed to convey steel welding wire of different sizes. Grooves 140/142 are designed to convey different sizes of flux cored wires) (para. 0041, first and second grooves receive different types of wire-aluminum, steel, flux cored-such that drive roll 42 may be used with any combination of size and material of welding wire 24; Figures 7-8); and 
a plurality of slots on a first side of the drive roll (para. 0036; drive roll 42 is received onto a shaft of the wire drive assembly 32 where protrusions from the shaft engage with one or more features 116 formed in the drive roll 42 to facilitate rotation of the drive roll) (Here, the one or more features 116 are considered slots that engage the protrusions of the shaft and are considered to correspond to the slots 240 that are configured to work with the drive shaft 160 as disclosed in paragraph 0029 of the instant application) corresponding to the plurality of grooves, each of the plurality of grooves corresponding to one of the plurality of slots (here, each of the plurality of slots 116 correspond to the plurality of grooves in that slots 116 engage the drive shaft in order for the drive roll to rotate and convey wires of different diameters and types through the plurality of grooves); and

    PNG
    media_image4.png
    355
    549
    media_image4.png
    Greyscale

a sensor (38) configured to detect which of the plurality of grooves is configured to receive a wire based on a distance from the sensor to an outer surface of the drive roll (with respect to Figures 4-6, paragraph 0036 discloses that sensor 38 generates a signal indicative of the size of wire 24…a signal related to wire size by sensing a dimension of counterbored section 112, which includes a distance between section 112 and outer surface 110; paragraph 0037 discloses that drive roll 42 includes grooves 120 and 122 so that 42 may be used with more than one type and/or size of wire 24; Paragraph 0038 discloses “the sensor 38, upon sensing either the distance 128 or the distance 130…may output a signal indicative of the size of welding wire…;” paragraph 0039 discloses that sensor 38 senses a depth of section 112 (which includes sections 124 and 126 pertaining to grooves 122 and 120)-as such sensor 38 detects a depth based on a distance to the drive roll) (Paragraph 0042 discloses sensor 38 outputs a signal based on a measurement of any parameter indicative of welding size…38 may directly detect the diameter of wire 24…38 may detect a magnetic field that may correspond with a type of wire being conveyed and that “the counterbored sections 112 are shown to be formed in an inner portion of the drive roll 42…such counterbored sections 112 may be formed in an annular portion of the drive roll 42 or an outer portion of the drive roll 42…”) (Similarly, with respect to Figures 7-8, paragraph 0040 disclose drive roll 42 including grooves 132 and 134 (bored sections 136/138) for conveying steel wire and drive roll 42 including grooves 140 and 142 (bored sections 144 and 146) for conveying flux cored wires; para. 0041 discloses drive roll 42 including different depths of counterbored section 112 (pertaining to sections 124, 126, 136, 138, 144, and 146) corresponding to different types of welding wire and different depths) (See also Figure 9, which shows the relationship between sensor 38 and drive roll 42, where sensor 38 senses distance 130-which corresponds to distance 130 discussed above) (Therefore, sensor 38 detects which drive roll configuration has been set based on a distance from the sensor to an outer surface of the drive roll.  For example, sensor 38 detects the set drive roll configuration based on a measurement of distance 130, where distance 130 is based, partially, on a distance from sensor 38 to an outer surface of drive roll 42, since distance 130 is at least partly based on a distance from 38 to surface 126-as shown in Fig. 9).
Hemmert, teaches each claimed limitation except for ones of the slots corresponding to a same one of the grooves having a corresponding depth, and the slots corresponding to different ones of the grooves having different depths.
Ertmer teaches that it is known in the art of wire feed assemblies for welding systems (para. 0001, Figure 1) and, specifically, to drive assemblies that facilitate quicker and easier configuration of the welding system for use with different wire electrodes (para. 0005) for a drive roll (60) to comprise a plurality of grooves along a 

    PNG
    media_image5.png
    372
    553
    media_image5.png
    Greyscale

circumference of the drive roll (Figures 3 and 5; para. 0024, “Various grooves 84 may be disposed on one or both of the drive rolls 60 to advance a wire electrode 16…”), each of the plurality of grooves configured to receive at least one of a different wire diameter or a different wire type (para. 0027; “each of the grooves 84 may be configured to receive and advance a wire electrode 16 that is different in size and/or composition than the wire electrodes the other grooves are configured to receive.”) (Figure 5, grooves 84 includes grooves 134, 136, and 138) and a plurality of slots (mounting recesses 106, 108, and 110) on a first side (surface 112) of the drive roll (60) (para. 0028) corresponding to the plurality of grooves, each of the plurality of grooves corresponding to one of the plurality of slots (para. 0030, “each set of mounting recesses 106, 108, and 110, corresponds to a respective groove configured to receive a wire electrode of a specific size or diameter. For instance, in one embodiment, three grooves 84 associated with the mounting recesses may be disposed about the drive roll 

    PNG
    media_image6.png
    647
    499
    media_image6.png
    Greyscale

	Ertmer also teaches ones of the slots corresponding to a same one of the grooves having a corresponding depth, and the slots corresponding to different ones of the grooves having different depths (para. 0028, “…the mounting recesses 106, 108, and 110 are each composed of a related pair of mounting recesses that are disposed about an inner circumference of the drive roll 60 opposite one another. Each recess of the related pair has a depth, measured from the surface 112 to its respective mounting shoulder 114, 116, or 118, that is substantially equivalent to the depth of the other para. 0029, “each of the mounting recesses 106 has a depth from the surface 112 to their respective mounting shoulders 114 of similar magnitude. Likewise, in the present embodiment, each of the mounting recesses 108 has a common depth from the surface 112 to a respective mounting shoulder 116, and each of the mounting recesses 110 has a common depth from the surface 112 to a respective mounting shoulder 118.”) (Best shown in Figure 5, above, the depth of slots 110 is different than the depth of slots 106, which is different than the depth of slots 106, taken from surface 112 and extending to corresponding shoulders 114, 116, 118) (See also paragraphs 0006 and 0034 and Figures 2 and 6-7) (“…the drive roll includes a plurality of circumferential grooves that are collectively configured to receive and advance wires of various sizes and/or compositions. Each groove is associated with a respective mounting recess or recesses, and the drive roll is configured such that a particular groove is aligned with a wire path of the wire feed system when an alignment member, such as a tab on a shaft to which the drive roll is mounted, is disposed within the mounting recess corresponding to the particular groove…”) (“…when the tabs 64 are disposed within the mounting recesses 108 and in contact with the mounting shoulders 116, the drive roll 60 is at a different axial position with respect to the shaft 62 than is the case if the tabs 64 were disposed in the mounting recesses 106. This axial displacement, in consort with the equidistant nature of respective sets of grooves and mounting recesses, results in alignment of groove 136 with the wire path 82 when the tabs 64 are disposed within the mounting recesses 108. Similarly, disposal of the tabs 64 within the mounting recesses 110 result in the alignment of groove 138 with the wire path 82. Consequently, in this embodiment, the drive roll may be adjusted to advance a 
	The advantage of combining the teachings of Ertmer is that in doing so would provide a means for mounting the drive roll to the drive shaft that would enable the drive roll to be adjusted to advance a variety of wire electrodes without the need for removing the drive roll from the shaft, thereby facilitating quicker and easier adjustment of the drive roll and interchanging of different wire electrodes.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hemmert with Ertmer, by replacing the plurality of slots of Hemmert, with the teachings of Ertmer, to provide a means for mounting the drive roll to the drive shaft that would enable the drive roll to be adjusted to advance a variety of wire electrodes without the need for removing the drive roll from the shaft, thereby facilitating quicker and easier adjustment of the drive roll and interchanging of different wire electrodes.
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation including the plurality of grooves comprising a first groove configured to receive a first wire having a first diameter, and a second groove is configured to receive a second wire having a second diameter [Hemmert (para. 0037; grooves 120 and 122 allow drive roll 42 to be used with more than one type and/or size of wire 24)] [See also grooves 84 of Ertmer, as detailed in claim 1 above].
Regarding claim 4, the primary combination, as applied to claim 3, teaches each claimed limitation and further teaches wherein the sensor (38) is configured to determine whether the drive roll (42) has been set to receive the first wire having the first diameter or the second wire having the second diameter based on the distance to outer surface of the drive roll [Hemmert (See citations in claim 1; para. 0038, sensor 38 outputs a signal indicative of the corresponding welding size)].
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches the plurality of grooves comprising a first groove configured to receive a first type of wire, and a second groove a configured to receive a second type of wire [Hemmert (para. 0041, first and second grooves receive different types of wire-aluminum, steel, flux cored-such that drive roll 42 may be used with any combination of size and material of welding wire 24)] (See also citations to Ertmer for grooves 84 which accommodate wires of different size or composition-para. 0033).
Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation and further teaches wherein the sensor (38) is configured to detect whether the drive roll (42) has been set to receive the first type of wire or the second type of wire based on the distance to outer surface of the drive roll [Hemmert (see citations in claim 1; Paragraph 0042 discloses sensor 38 outputs a signal based on a measurement of any parameter indicative of welding size…38 may directly detect the diameter of wire 24…38 may detect a magnetic field that may correspond with a type of wire being conveyed)].
Regarding claim 7, the primary combination, as applied to claim 6, teaches each claimed limitation and further teaches wherein the first type of wire is a solid wire, and para. 0041; aluminum, steel, flux cored; drive roll 42 may be used with any combination of size and material of welding wire 24)].
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation.
Further, Ertmer teaches wherein the drive roll is installed on a drive shaft with a pin (Best shown in Figure 2, drive shaft 62 includes one or more locking members of tabs 64; para. 0022, in which the drive roll is installed) (See also Figures 6-7), and wherein the pin (64) engages with at least one of the plurality of slots to configure a corresponding one of the plurality of grooves to receive the wire (para. 0028, “…the tabs 64 of the motor shaft 62 may be disposed within the mounting recesses 106, 108, or 110, each tab 64 abutting a mounting shoulder 114, 116, or 118, respectively. In the presently illustrated embodiment, the mounting recesses 106, 108, and 110 are each composed of a related pair of mounting recesses that are disposed about an inner circumference of the drive roll 60 opposite one another….”) (para. 0032, “…spring 66 (FIG. 2) applies a biasing force that causes one of the mounting shoulders 114, 116, or 118 to engage a mounting tab 64 disposed within the respective mounting recess. The equidistant arrangement of the grooves 134, 136, and 138, with respect to their corresponding mounting shoulders 114, 116 and 118, enables alignment of a particular groove with the wire path 82 (FIG. 2) by disposing a tab 64 of the motor shaft 62 within a particular mounting recess 106, 108, or 110. Particularly, when the tabs 64 are disposed within the mounting recesses 106, the biasing force applied by the spring 66 causes the tabs 64 to abut mounting shoulders 114, which brings the groove 134 into 
	The advantage of combining the teachings of Ertmer is that in doing so would provide a means for mounting the drive roll to the drive shaft that would enable the drive roll to be adjusted to advance a variety of wire electrodes without the need for removing the drive roll from the shaft, thereby facilitating quicker and easier adjustment of the drive roll and interchanging of different wire electrodes.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hemmert with Ertmer, by replacing the plurality of slots of Hemmert, with the teachings of Ertmer, to provide a means for mounting the drive roll to the drive shaft that would enable the drive roll to be adjusted to advance a variety of wire electrodes without the need for removing the drive roll from the shaft, thereby facilitating quicker and easier adjustment of the drive roll and interchanging of different wire electrodes.
Regarding claim 10, the primary combination, as applied to claim 9, teaches each claimed limitation.
See above citations).
Regarding claim 12, Hemmert teaches a welding power supply, comprising: 
a wire drive assembly (32) including
a drive roll (42) (Figures 4-6 showing drive roll 42 for conveying wires of different sizes and Figures 7-8 showing drive roll 42 for conveying different types of wires; paragraph 0036, “drive roll 42 may be interchangeable with these different drive rolls 42 in order to feed welding wire of different sizes and types of material”) comprising:

    PNG
    media_image1.png
    469
    273
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    458
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    386
    799
    media_image3.png
    Greyscale

a plurality of grooves (grooves 120, 122, 132, 134, 140, 142) along a circumference of the drive roll (as shown in Figures 4-8, the aforementioned plurality of grooves occur along the circumference of drive roll 42), each of the plurality of grooves configured to receive at least one of a different wire diameter (para. 0037; grooves 120 and 122 allow drive roll 42 to be used with more than one type and/or size of wire 24; Figures 4-6) or a different wire type (para. 0040, grooves 132/134 designed to convey steel welding wire of different sizes. Grooves 140/142 are designed to convey different sizes of flux cored wires) (para. 0041, first and second grooves receive different types of wire-aluminum, steel, flux cored-such that drive roll 42 may be used with any combination of size and material of welding wire 24; Figures 7-8
a plurality of slots on a first side of the drive roll (para. 0036; drive roll 42 is received onto a shaft of the wire drive assembly 32 where protrusions from the shaft engage with one or more features 116 formed in the drive roll 42 to facilitate rotation of the drive roll) (Here, the one or more features 116 are considered slots that engage the protrusions of the shaft and are considered to correspond to the slots 240 that are configured to work with the drive shaft 160 as disclosed in paragraph 0029 of the instant application) corresponding to the plurality of grooves, each of the plurality of grooves corresponding to one of the plurality of slots (here, each of the plurality of slots 116 correspond to the plurality of grooves in that slots 116 engage the drive shaft in order for the drive roll to rotate and convey wires of different diameters and types through the plurality of grooves); and

    PNG
    media_image4.png
    355
    549
    media_image4.png
    Greyscale

a sensor (38) configured to detect which of the plurality of grooves is configured to receive a wire based on a distance from the sensor to an outer surface of the drive roll (with respect to Figures 4-6, paragraph 0036 discloses that sensor 38 generates a signal indicative of the size of wire 24…a signal related to wire size by sensing a dimension of counterbored section 112, which includes a distance between section 112 and outer surface 110; paragraph 0037 discloses that drive roll 42 includes grooves 120 and 122 so that 42 may be used with more than one type and/or size of wire 24; Paragraph 0038 discloses “the sensor 38, upon sensing either the distance 128 or the distance 130…may output a signal indicative of the size of welding wire…;” paragraph 0039 discloses that sensor 38 senses a depth of section 112 (which includes sections 124 and 126 pertaining to grooves 122 and 120)-as such sensor 38 detects a depth based on a distance to the drive roll) (Paragraph 0042 discloses sensor 38 outputs a signal based on a measurement of any parameter indicative of welding size…38 may directly detect the diameter of wire 24…38 may detect a magnetic field that may correspond with a type of wire being conveyed and that “the counterbored sections 112 are shown to be formed in an inner portion of the drive roll 42…such counterbored sections 112 may be formed in an annular portion of the drive roll 42 or an outer portion of the drive roll 42…”) (Similarly, with respect to Figures 7-8, paragraph 0040 disclose drive roll 42 including grooves 132 and 134 (bored sections 136/138) for conveying steel wire and drive roll 42 including grooves 140 and 142 (bored sections 144 and 146) for conveying flux cored wires; para. 0041 discloses drive roll 42 including different depths of counterbored section 112 (pertaining to sections 124, 126, 136, 138, 144, and 146) corresponding to different types of welding wire and different depths) (See also Figure 9, which shows the relationship between sensor 38 and drive roll 42, where sensor 38 senses distance 130-which corresponds to distance 130 discussed above) (Therefore, sensor 38 detects which drive roll configuration has been set based on a distance from the sensor to an outer surface of the drive roll.  For example, sensor 38 detects the set drive roll configuration based on a measurement of distance 130, where distance 130 is based, partially, on a distance from sensor 38 to an outer surface of drive roll 42, since distance 130 is at least partly based on a distance from 38 to surface 126-as shown in Fig. 9
one or more processors (material sensing and control system 60 includes processor 64; Fig. 2; para. 0030 discloses one or more controllers or processors that control different aspects) operatively coupled to the sensor (38)(para. 0028, 64 and 38 operatively coupled via communication cable 66).
Hemmert, teaches each claimed limitation except for ones of the slots corresponding to a same one of the grooves having a corresponding depth, and the slots corresponding to different ones of the grooves having different depths.
Ertmer teaches that it is known in the art of wire feed assemblies for welding systems (para. 0001, Figure 1) and, specifically, to drive assemblies that facilitate quicker and easier configuration of the welding system for use with different wire electrodes (para. 0005) for a drive roll (60) to comprise a plurality of grooves along a 

    PNG
    media_image5.png
    372
    553
    media_image5.png
    Greyscale

Figures 3 and 5; para. 0024, “Various grooves 84 may be disposed on one or both of the drive rolls 60 to advance a wire electrode 16…”), each of the plurality of grooves configured to receive at least one of a different wire diameter or a different wire type (para. 0027; “each of the grooves 84 may be configured to receive and advance a wire electrode 16 that is different in size and/or composition than the wire electrodes the other grooves are configured to receive.”) (Figure 5, grooves 84 includes grooves 134, 136, and 138) and a plurality of slots (mounting recesses 106, 108, and 110) on a first side (surface 112) of the drive roll (60) (para. 0028) corresponding to the plurality of grooves, each of the plurality of grooves corresponding to one of the plurality of slots (para. 0030, “each set of mounting recesses 106, 108, and 110, corresponds to a respective groove configured to receive a wire electrode of a specific size or diameter. For instance, in one embodiment, three grooves 84 associated with the mounting recesses may be disposed about the drive roll 60 and configured to receive wire electrodes having diameters of or near 0.024 inches, 0.030 inches, and 0.035 inches, respectively.”).  

    PNG
    media_image6.png
    647
    499
    media_image6.png
    Greyscale

	Ertmer also teaches ones of the slots corresponding to a same one of the grooves having a corresponding depth, and the slots corresponding to different ones of the grooves having different depths (para. 0028, “…the mounting recesses 106, 108, and 110 are each composed of a related pair of mounting recesses that are disposed about an inner circumference of the drive roll 60 opposite one another. Each recess of the related pair has a depth, measured from the surface 112 to its respective mounting shoulder 114, 116, or 118, that is substantially equivalent to the depth of the other recess of the pair.”) (para. 0029, “each of the mounting recesses 106 has a depth from the surface 112 to their respective mounting shoulders 114 of similar magnitude. Best shown in Figure 5, above, the depth of slots 110 is different than the depth of slots 106, which is different than the depth of slots 106, taken from surface 112 and extending to corresponding shoulders 114, 116, 118) (See also paragraphs 0006 and 0034 and Figures 2 and 6-7) (“…the drive roll includes a plurality of circumferential grooves that are collectively configured to receive and advance wires of various sizes and/or compositions. Each groove is associated with a respective mounting recess or recesses, and the drive roll is configured such that a particular groove is aligned with a wire path of the wire feed system when an alignment member, such as a tab on a shaft to which the drive roll is mounted, is disposed within the mounting recess corresponding to the particular groove…”) (“…when the tabs 64 are disposed within the mounting recesses 108 and in contact with the mounting shoulders 116, the drive roll 60 is at a different axial position with respect to the shaft 62 than is the case if the tabs 64 were disposed in the mounting recesses 106. This axial displacement, in consort with the equidistant nature of respective sets of grooves and mounting recesses, results in alignment of groove 136 with the wire path 82 when the tabs 64 are disposed within the mounting recesses 108. Similarly, disposal of the tabs 64 within the mounting recesses 110 result in the alignment of groove 138 with the wire path 82. Consequently, in this embodiment, the drive roll may be adjusted to advance a variety of wire electrodes 16 along the wire path 82 without the need for removing the drive roll 60 from the shaft 62, thus facilitating quicker and easier adjustment of the drive 
	The advantage of combining the teachings of Ertmer is that in doing so would provide a means for mounting the drive roll to the drive shaft that would enable the drive roll to be adjusted to advance a variety of wire electrodes without the need for removing the drive roll from the shaft, thereby facilitating quicker and easier adjustment of the drive roll and interchanging of different wire electrodes.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hemmert with Ertmer, by replacing the plurality of slots of Hemmert, with the teachings of Ertmer, to provide a means for mounting the drive roll to the drive shaft that would enable the drive roll to be adjusted to advance a variety of wire electrodes without the need for removing the drive roll from the shaft, thereby facilitating quicker and easier adjustment of the drive roll and interchanging of different wire electrodes.
Regarding claim 13, the primary combination, as applied to claim 12, teaches each claimed limitation including wherein the one or more processors are configured to automatically determine which of the plurality of grooves is configured to receive the wire based on a signal received from the sensor [Hemmert (see above in claim 12; see also paragraph 0026, 60 receives signals from sensor 38 and is capable of automatically determining configuration, size and/or type of information relating to wire 24)].
Regarding claim 15, the primary combination, as applied to claim 12, teaches each claimed limitation including wherein the one or more processors are configured to see above in claim 12 and see also paragraph 0026, 60 receives signals from sensor 38 and is capable of automatically determining configuration, size and/or type of information relating to wire 24, and automatically selecting and implementing welding parameters for system 10; See also paragraphs 0025 and 0030, setting a desire rate or speed)].
Regarding claim 17, the primary combination, as applied to claim 12, teaches each claimed limitation including a first groove configured to receive a first wire having a first diameter, and a second groove is configured to receive a second wire having a second diameter [Hemmert (para. 0037; grooves 120 and 122 allow drive roll 42 to be used with more than one type and/or size of wire 24)] [See also grooves 84 of Ertmer, as detailed in claim 12 above].
Regarding claim 18, the primary combination, as applied to claim 17, teaches each claimed limitation including wherein the sensor (38) is configured to determine whether the drive roll (42) has been set to receive the first wire having the first diameter or the second wire having the second diameter based on the distance to the outer surface of the drive roll [Hemmert (see citations of claim 12; para. 0038, sensor 38 outputs a signal indicative of the corresponding welding size)].
Regarding claim 19, the primary combination, as applied to claim 12, teaches each claimed limitation including the drive roll being configured with a first groove configured to receive a first type of wire, and a second groove a configured to receive a second type of wire [Hemmert (para. 0041, first and second grooves receive different types of wire-aluminum, steel, flux cored-such that drive roll 42 may be used with any combination of size and material of welding wire 24)] (See also citations to Ertmer for grooves 84 which accommodate wires of different size or composition-para. 0033).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761